Citation Nr: 1726542	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for shell fragment wound, right axillary region, with retained foreign body.

2.  Entitlement to a rating in excess of 10 percent for shell fragment wounds to the back, with retained foreign body, to include separate ratings for each scar.

3.  Entitlement to a rating in excess of 10 percent for shell fragment wound to the neck, with retained foreign body.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This appeal was before the Board in September 2014 and May 2016, at which times it was remanded for additional development.  After the issuance of a February 2017 supplemental statement of the case, the appeal was remitted to the Board for further appellate review.

As will be discussed herein, the Board is uncertain as to how the Veteran's claims should be captioned and evaluated given the actions of the Appeals Management Office (AMO) subsequent to the May 2016 remand.  As such, the Board has retained the claims as captioned in the May 2016 remand; however, this has no bearing on actual benefits the Veteran has been granted and is not reflective of a decision by the Board.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ), which is either the RO or the AMO.  VA will notify the Veteran if further action is required.


REMAND

At the time of the May 2016 remand, the issues before the Board were as follows:  entitlement to a rating in excess of 10 percent for shell fragment would, right axillary region, with retained foreign body; entitlement to a rating in excess of 10 percent for shell fragment wounds to the back, with retained foreign body, to include ratings for each scar; and entitlement to a rating in excess of 10 percent for shell fragment would to the neck, with retained foreign body.  Each of these ratings was assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, which concerns unstable or painful scars.  

In the May 2016 remand, the Board observed that, in January 2015, the RO granted service connection for neck strain with arthritis, thoracolumbar spine arthritis, and right axillary shoulder arthritis, as disabilities associated with the Veteran's shell fragment wounds.  The Board then observed that each of these three disabilities was assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, which concerns arthritis without compensable limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

In looking at the ratings assigned under Diagnostic Code 7804 and the ratings assigned under Diagnostic Code 5010 (as discussed above), in the May 2016 remand, the Board determined that these disabilities may be more appropriately considered together as muscle group injuries.  See 38 C.F.R. §§ 4.56, 4.73.  For example, instead of a 10 percent rating for unstable or painful scars associated with shell fragment wounds to the back, with retained foreign body, and a separate 10 percent rating for thoracolumbar spine arthritis, a singular rating concerning a muscle injury would be assigned wherein all of the disabilities associated with shell fragment wound to the back would be contemplated.  Id.  The Board found that the evidence of record was insufficient to adjudicate whether a singular rating for a muscle group injury would benefit the Veteran more so than the already assigned separate disability ratings.  In order to make such a determination, the claims were remanded to provide the Veteran with another VA examination wherein the severity of the muscle group injuries would be evaluated.

While the Veteran's claims were in remand status, he was provided and underwent a series of VA examinations in August 2016, and a supplemental opinion was obtained in October 2016.  

In a February 2017 rating decision, the AMO granted entitlement to service connection for shell fragment wound to the back (Muscle Injury Group XX), shell fragment wound to the neck (Muscle Injury Group XXIII), and shell fragment would, right axillary region (Muscle Injury Group I).  Each of these disabilities was assigned a 20 percent rating, effective August 4, 2008.  The AMO also granted service connection for a scar on the Veteran's neck, assigning a 30 percent rating thereto, effective August 4, 2008.

According to the associated code sheet, the AMO's February 2017 grants of service connection for muscle group disabilities did not replace the ratings for shell fragment wounds under Diagnostic Code 7804 and separate ratings for arthritis under Diagnostic Code 5010, but were, instead, in addition thereto.  For example, the code sheet demonstrates that, in effect at present, is a rating of 20 percent under Diagnostic Code 5320 for shell fragment wound to the back (muscle injury group XX) effective from August 4, 2008; a rating of 10 percent under Diagnostic Code 7804 for shell fragment wound to the back, with retained foreign body, effective from February 28, 2005; and a 10 percent rating under Diagnostic Code 5010 for thoracolumbar spine arthritis associated with shell fragment wound with retained foreign body, effective from August 4, 2008.  The situation is the same for both the Veteran's neck and right axillary region.  As such, in contravention of the May 2016 remand directives, the AMO has assigned additional ratings to disabilities for which ratings have already been assigned, without discussion or consideration of whether such action constituted avoidable pyramiding.  See 38 C.F.R. § 4.14 (2016).  In the interest of fairness and due process, the Board finds that this should be done by the AOJ in the first instance.

Additionally, in the May 2016 remand, the Board directed the AMO to re-adjudicate the Veteran's claims after the requested development had been accomplished.  If any benefit sought on appeal remained denied, the AMO was instructed to issue a supplemental statement of the case to the Veteran and his representative.  Although the AMO issued a February 2017 supplemental statement of the case, therein, the AMO provided no indication that the Veteran's claims had been re-adjudicated.  The AMO simply stated that separate action had been taken and that the Veteran would receive notice thereof.  To date, the AMO has not issued a supplemental statement of the case addressing the issues on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Based on the above, the AMO did not substantially comply with the Board's May 2016 remand directives and, thus, a remand is required for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the ratings assigned to the Veteran service-connected back, neck, and right axillary region to determine if they constitute avoidable pyramiding.  See 38 C.F.R. § 4.14.  

In particular, the AOJ must consider and discuss the ratings that were assigned to these disabilities at the time of the May 2016 remand (under Diagnostic Codes 5010 and 7801), and determine if the Veteran would benefit from singular disability ratings for muscle group injuries (under 38 C.F.R. §§ § 4.56, 4.73), or whether the separate disability ratings are more appropriate for arthritis and scars (again, under Diagnostic Codes 5010 and 7801, respectively).

In so doing, the AOJ must provide an explanation as to how such a determination can be reconciled with the February 2017 grants of service connection for muscle group injuries in the Veteran's back, neck, and right axillary region, to which additional ratings were assigned (under 38 C.F.R. §§ 4.56, 4.73).

2.  Once the above actions have been completed, the AOJ MUST re-adjudicate the claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




